Case 5:19-cv-00714-SMH-MLH Document 14 Filed 08/24/20 Page 1 of 1 PageID #: 749



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

 DETRELL JENKINS                                   CIVIL ACTION NO. 19-cv-714

 VERSUS                                            CHIEF JUDGE HICKS

 U S COMMISSIONER OF SOCIAL SECURITY MAGISTRATE JUDGE HORNSBY


                                         ORDER

         For the reasons assigned in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and having thoroughly reviewed the record, no written objections

 having been filed, and concurring with the findings of the Magistrate Judge under the

 applicable law;

         It is ordered that the Commissioner’s decision is REVERSED pursuant to sentence

 four of 42 U.S.C. § 405(g) and this claim is REMANDED to the agency for further

 proceedings.

         THUS DONE AND SIGNED at Shreveport, Louisiana, this the 21st day of August,

 2020.

                                               _________________________________
                                                     S. MAURICE HICKS, JR.
                                                UNITED STATES DISTRICT JUDGE
